Case 6:20-cv-01276-RRS-CBW Document 16 Filed 03/04/21 Page 1 of 1 PageID #: 185




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

 YUNIER NODA HERNANDEZ                         CASE NO. 6:20-CV-01276 SEC P

 VERSUS                                        JUDGE ROBERT R. SUMMERHAYS

 WILLIAM BARR, ET AL                           MAGISTRATE JUDGE WHITEHURST


                                   JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein, determining that the findings are correct under the

 applicable law, and noting the absence of objections to the Report and

 Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the Motion To

 Dismiss Pursuant To Federal Rule 12(b)(1) filed by the Government [Rec. Doc. 11],

 be GRANTED, the Petition for Writ of Habeas Corpus be DISMISSED without

 prejudice and that this proceeding be terminated.

       THUS DONE AND SIGNED, in chambers, in Lafayette, Louisiana, on

 this 4th day of March, 2021.



                                          __________________________________
                                                  ROBERT R. SUMMERHAYS
                                           UNITED STATES DISTRICT JUDGE
